              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
               CRIMINAL CASE NO. 1:08-cr-00108-MR


UNITED STATES OF AMERICA,            )
                                     )
                       Plaintiff,    )
                                     )
         vs.                         )              ORDER
                                     )
                                     )
EDWARD SYLVESTER GILLILAND, JR.,     )
                                     )
                       Defendant.    )
____________________________________ )

      THIS MATTER is before the Court upon the Defendant’s letter, which

the Court construes as a Motion for Early Termination of Supervised Release

[Doc. 35].

      On December 30, 2008, the Defendant pled guilty pursuant to a written

plea agreement to one count of possession with the intent to distribute

cocaine base, in violation of 21 U.S.C. § 841. [Doc. 12]. He was sentenced

on July 2, 2009, to a term of 121 months’ imprisonment, to be followed by

five years of supervised release. [Doc. 23]. On July 1, 2013, the Court

reduced the Defendant’s sentence to a term of 120 months’ imprisonment

pursuant to 18 U.S.C. § 3582(c)(2). [Doc. 32]. His term of supervised

release remained the same. [Id.].
      The Defendant commenced his term of supervised release on June 9,

2017. The Defendant now moves for the early termination of his term of

supervised release.

      In order to terminate a defendant’s term of supervised release, the

Court must be “satisfied that such action is warranted by the conduct of the

defendant released and the interest of justice.” 18 U.S.C. § 3583(e)(1).

Generally, the Court will consider terminating a term of supervised release

where the defendant has exhibited exemplary behavior and has served at

least two-thirds of the imposed term. Here, the Defendant has completed

only two years of his five-year term of supervised release.         While the

Defendant has generally done well on supervision, he has had two positive

drug screens during that time. For these reasons, the Court is not satisfied

that termination is warranted under the circumstances at this time.

Accordingly, in the exercise of its discretion, the Court declines to terminate

the Defendant’s term of supervised release.

      Accordingly, IT IS, THEREFORE, ORDERED that the Defendant’s

letter, which the Court construes as a Motion for Early Termination of

Supervised Release [Doc. 35] is DENIED.            The Defendant’s term of

supervised release shall continue as originally sentenced.


                                      2
     The Clerk is directed to serve a copy of this Order on the Defendant,

counsel for the Government, and the United States Probation Office.

     IT IS SO ORDERED.

                           Signed: September 3, 2019




                                        3
